Title: From George Washington to the New York Provincial Congress, 8 August 1775
From: Washington, George
To: New York Provincial Congress



⟨Gentlemen
Camp at Cambridge Augt 8–1775⟩

It mus⟨t give great Concern to any⟩ considerate Mind that when ⟨this whole Continent at⟩ a vast Expence of Blood & Treasure ⟨is endeavouring to⟩ establish its Liberties on the most se⟨cure and Solid Founda⟩tions not only by a laudable Oppositi⟨on of Force to Force⟩ but denying itself the usual Advantages ⟨of Trade, there⟩ are Men among us so basely sordid as to ⟨Counteract⟩ all our Exertions for the Sake of a little Ga⟨in. You⟩ cannot but have heard that the Distresses ⟨of the Minis⟩terial Troops for fresh Provisions & many other ⟨Necessaries⟩ at Boston were very great: It is a Policy just⟨ifiable by⟩ all the Laws of War to endeavour to increase ⟨them,⟩ Desertions, Discouragement & a Dissatisfaction w⟨ith⟩ the Service, besides weakning their Strength are ⟨some⟩ of the natural Consequences of such a Situation⟨: And⟩ if continued might afford the fairest Hope of ⟨Success⟩ without farther Effusion of human Blood. ⟨A Vessell⟩ cleared lately out of New York for St Croix wit⟨h fresh⟩ Provisions & other Articles has just gone into ⟨Boston⟩ instead of pursuing her Voyage to the We⟨st Indies. I have⟩ endeavoured to discover the Name of ⟨the Captain or Owner but as yet without Success. The Owner (it is said) went to St Croix before the Vessel from which & her late Arrival I make no Doubt you⟩ will be able to disco⟨ver & expose the Villain⟩—And if you could fall upon som⟨e effectual Measure⟩s to prevent the like in future it would ⟨be doing⟩ a signal Service to our common Country.
I have been endeavouring by every Means in ⟨my⟩ Power to discover the future Intentions of our Enemy here. I find a general Idea prevailing thro. the Army & in the Town of Boston that the Troops are soon to ⟨leave the Town & go to Some other Part of the Continent. New York is the Place generally mention’d as their⟩ Destination. I should think a Rumour or Suggestion of this kind worthy of very little Notice if it was not confirmed by some corresponding Circumstances⟨.⟩ But a four

Weeks total Inactivity with all their Reinforcements arrived & recruited, the daily Diminution by Desertions, Sickness & small Skirmishes, induce an Opinion that any Effort they propose to make will be directed elsewhere. I thought it proper ⟨jus⟩t to hint to you what is probably intended ⟨you will then consider what Regard is to be paid to it and what Steps will be proper for you to take if any.⟩ I am with grea⟨t Respect & Regard⟩ Gent. Your mos⟨t Obed:⟩ & v⟨ery hume Servt

G. W.⟩

